John Opitz, the plaintiff, recovered judgment against the Town of Newcastle for the sum of $1500, from which judgment the defendant has appealed.
The action herein grew out of the same accident set forth in the case of Christine Opitz v. The Town of Newcastle, this day decided. No separate briefs were filed by counsel in this case, but it was stipulated by them that the briefs filed in the Christine Opitz case should be considered, as far as applicable, in this case. Presumably the defendants and appellants rely upon the same points urged and argued in the Christine Opitz case. At least no other points have been called to our attention and so far as we have examined the record in this case, the evidence seems to be substantially that produced in the Christine Opitz case. The result of this case, accordingly, must be the same as that in the Christine Opitz case, which has this day been affirmed. It is accordingly ordered that the judgment in this case be, and the same is hereby, affirmed.
Affirmed.
POTTER, C.J., and KIMBALL, J., concur. *Page 371